Exhibit 10.32

 

TeleTech Holdings, Inc.

Compensatory Arrangements — Independent Directors

 

The following compensatory arrangements for Independent Directors of TeleTech
Holdings, Inc. (the “Company”) shall become effective was adopted by the
Compensation Committee of the Board to be effective as of January 1, 2015 (the
“Effective Date,” which is the date of ).  For purposes of these arrangements,
the term Independent Director shall mean a director who qualifies as an
“Independent Director” under the 2010 Equity Incentive Plan.

 

Commencing as of the Effective Date, each Independent Director shall be entitled
to the following:

 

(a)         an annual retainer(1) of $75,000 for Board service;

 

(b)        additional annual retainer fees(1) for Board committee service as
follows:

 

Chair of Audit Committee

 

$

27,000

 

Other Members of Audit Committee

 

$

13,500

 

Chair of Compensation Committee

 

$

20,000

 

Other Members of Compensation Committee

 

$

10,000

 

Chair of Nominating and Governance Committee

 

$

15,000

 

Other Members of Nominating and Corporate Governance Committee

 

$

5,000

 

 

(c)         the annual grant, as of the date of each annual stockholder meeting
(commencing with the 2009 Annual Stockholder Meeting), of $75,000 of restricted
stock units (RSUs), based on the fair market value of the Company’s common stock
on the grant date;(2) provided, however, that the Company will not issue RSUs
that are convertible into fractional shares of the Company’s common stock.(3) 
The RSUs will vest in full on the earlier of: (i) the first anniversary of the
date of grant; (ii) the date of the succeeding year’s annual meeting of
stockholders; or (iii) any change-in-control event (as defined in the RSU
agreement).(5)

 

(d)        for each Independent Director who first joins the Board on or after
the Effective Date, an initial grant, which shall be the later of the date on
which such Independent Director first joins the Board or the date on which the
Compensation Committee approves the initial grant, of $100,000 of RSUs, based on
the fair market value of the Company’s common stock on the grant
date;(2) provided, however, that the Company will not issue RSUs that are
convertible into fractional shares of the Company’s common stock.(4)  The RSUs
will vest in full on the earlier of: (i) the first anniversary of the date of
grant; (ii) the date of the succeeding year’s annual meeting of stockholders; or
(iii) any change-in-control event (as defined in the RSU agreement). (5)

 

--------------------------------------------------------------------------------

(1)              All retainer fees shall be paid quarterly in arrears, with fees
earned during a fiscal quarter to be paid during the first month of the
immediately succeeding quarter.  In the event an Independent Director serves as
a member of the Board or a committee or as Chair of a committee for less than
all of a fiscal quarter, the amount of the quarterly installment of each
applicable retainer fee under paragraphs (a) and (b) above shall be pro-rated
based on the number of days served during the quarter. The preceding sentence
shall first apply with respect to the fiscal quarter ending June 30, 2009 for
each Independent Director serving as of the Effective Date.  For example, based
on the Effective Date of May 21, 2009, each Independent Director would receive
41/91 of the quarterly retainer due for the fiscal quarter ending June 30, 2009
(representing 41 of the 91 days in the second quarter of 2009).

(2)              The fair market value of the Company’s common stock shall be
determined by the closing price of the Company’s common stock on the grant date
or, if the Company’s common stock is not traded on the Nasdaq Stock Market (or
other applicable exchange or quotation system) on the date of grant, the last
preceding trading day.

(3)              For example, if the closing price of the Company’s common stock
is $12.30 per share on the date of the annual meeting of stockholders, each
incumbent Independent Director would receive 6,097 RSUs ($75,000 divided by
$12.30 per share = 6,097.56 RSUs, with any and all fractional shares
disregarded).

(4)              For example, if the closing price of the Company’s common stock
is $12.20 per share on the date that an Independent Director is appointed to the
Board, the Independent Director would receive 8,196 RSUs ($100,000 divided by
$12.20 per share = 8,196.72 RSUs, with any and all fractional shares
disregarded).

(5)              Both the initial and annual equity grants are subject to the
Stock Ownership Guidelines for the Board of Directors.  Board members are
required to hold shares equaling three times their annual cash retainer.  Each
member will be required to retain 75% of net Fair Market Value vested shares
until the stock ownership guideline is met; each member has five years to
achieve this guideline.

 

--------------------------------------------------------------------------------